DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 05/01/2017.
This action is in response to amendments and/or remarks filed on 09/07/2021. In the current amendments. Claims 1, 8, 10-12, 14-16 and 19-24 have been amended and claims 3-4 and 17-18 have been cancelled. Claims 1-2, 5-16 and 19-24 are currently pending and have been examined. 
In response to amendments and/or remarks filed on 09/07/2021, the claim objection made in the previous Office Action has been withdrawn. 
In response to amendments and/or remarks filed on 09/07/2021, the 35 U.S.C 101 rejections made in the previous Office Action has been withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-16 and 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8-10, 12-16 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2016/0371372 A1) in view of Ingrassia et al. (US 2011/0295843 A1) and further in view of Zhang et al. (US 2015/0186780 A1). 
Regarding claim 1 (Currently Amended)
Chong teaches a computer-executed method for providing a music track for playing in a geographical location by an electronic player device, (abstract “A method implemented by a mobile device for music recommendation to a user of the mobile device”)
the method comprising: providing one or more electrical biometric sensors configured to sense biometric data (abstract “the method comprising acquiring one or more measurements from at least one biometric sensor to obtain biometric information of the user”) from… in a geographical location; (para [0037] “The situational model component includes: (1) a situational model specifying current locations, time relation, motion status, active relationships, current activity”)
…
providing an electrical environmental sensor for sensing environmental data corresponding to the geographical location; (para [0032] “By utilizing the sensor fusion platform 103, raw data collected from the motion and wearable sensors 101 and 102 can be inferred into various physical and wellness categories such as sitting, walking, running, driving, anxiety, stress, fatigue, etc.”)
(para [0029] “The biometric sensors may be embedded on the mobile device, or coupled wired or wirelessly to the mobile device through third-party wellness wearable devices… Body biometrics of the user may change when the user engages in different activities or enters different environments.”)
biometric data sensed by the one or more electrical biometric sensors from each one of the group of …in the geographical location, (para [0037] “The situational model component includes: (1) a situational model specifying current locations, time relation, motion status, active relationships, current activity”)
...
wherein the interpretation module resides in a recommendation engine and contains a processor having circuitry and logic that performs calculations and logic operations; (para [0046] “Mobile device 500 may comprise a processor 520 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 521, read only memory (ROM) 522, and random access memory (RAM) 523. The processor 520 may be implemented as one or more general purpose CPU chips, one or more cores (e.g., a multi-core processor), one or more application specific integrated circuits (ASICs) and/or one or more digital signal processors (DSPs).”)
receiving, by the interpretation module from the electrical environmental sensor, (para [0029] “The biometric sensors may be embedded on the mobile device, or coupled wired or wirelessly to the mobile device through third-party wellness wearable devices… Body biometrics of the user may change when the user engages in different activities or enters different environments.”)
environmental data corresponding to the geographical location; (para [0037] “The situational model component includes: (1) a situational model specifying current locations, time relation, motion status, active relationships, current activity”)
analyzing, by the interpretation module, (para [0046] “Mobile device 500 may comprise a processor 520 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 521, read only memory (ROM) 522, and random access memory (RAM) 523.”)
the biometric data received by the one or more electrical biometric sensors from each one of the group of the …or more people in the geographic location (para [0029] “The biometric sensors may be embedded on the mobile device, or coupled wired or wirelessly to the mobile device through third-party wellness wearable devices… Body biometrics of the user may change when the user engages in different activities or enters different environments.”)
and the environmental data corresponding to the geographical location; (para [0037] “The situational model component includes: (1) a situational model specifying current locations, time relation, motion status, active relationships, current activity”)
determining by the interpretation module, (para [0046] “Mobile device 500 may comprise a processor 520 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 521, read only memory (ROM) 522, and random access memory (RAM) 523.”)
based at least in part on the analysis of the biometric data (para [0041] “The method 200 starts in step 210, in which a music recommendation system (e.g., the system 100) may acquire one or more measurements to obtain motion and biometric data from sensing entities (e.g., the sensors 101 and 102 which may include motion sensors and biometric sensors). In step 220, the motion data and biometric information may be fed into the sensor fusion platform 103. In step 230, the system 100 may determine a vector of feature values and biometric feature values from various sources.”) and the environmental data, (Examiner notes that the sensor fusion platform 103 and the life index identifier 104 analyze the biometric data and environmental data see para [0033] “The sensor fusion platform 103 and the life index identifier 104 work together to accept sensor data from sensors 101 and 102 in a mobile device.” Also see para [0034] “By using the context awareness platform 105 to learn and understand music preferences of the user 110 in each physical and wellness category which is identifiable by the life index identifier 104,”) 
…
wherein the recommendation module resides in a recommendation engine and contains a processor having circuitry and logic that performs calculations and logic operations; (para [0046] “The processor 520 may be implemented as one or more general purpose CPU chips, one or more cores (e.g., a multi-core processor), one or more application specific integrated circuits (ASICs) and/or one or more digital signal processors (DSPs).”)
…
the electronic player device containing a processor having circuitry and logic that performs calculations (Para [0046] “Mobile device 500 may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 521, read only memory (ROM) 522, and random access memory (RAM) 523. The processor 520 may be implemented as one or more general purpose CPU chips, one or more cores (e.g., a multi-core processor), one or more application specific integrated circuits (ASICs) and/or one or more digital signal processors (DSPs).”)
and logic operations to play the music track. (Para [0026] “The music recommendation system 100 may be implemented on a mobile device, which may be any portable device capable of playing music.”)
Chong does not teach the method comprising: providing one or more electrical biometric sensors configured to sense biometric data from each one of a group of two or more people…
biometric data sensed by the one or more electrical biometric sensors from each one of the group of the two or more people…
an aggregate likeness index with respect to a current music track being played in the geographical location, 
wherein the determined aggregate likeness index is based at least in part on processing in the interpretation module all the biometric data received by the one or two or more people in the geographical location;
2I:\IBM\2874\37651\USM02132\2021-08-30 AA\37651.am5.docreceiving, by a recommendation module from the interpretation module, the determined aggregate likeness index, 
…
and providing an instruction from the recommendation module to the electronic player device relating to the current music track being played based on the determined aggregate likeness index. 
Zhang teaches the method comprising: providing one or more electrical biometric sensors configured to sense biometric data from each one of a group of two or more people… (abstract “The schemes herein are implemented on user devices equipped or coupled to wearable devices capable of collecting biometrics data from users[corresponds to two or more people], Such as heart rate, perspiration, and skin temperature data.”)
biometric data sensed by the one or more electrical biometric sensors from each one of the group of the two or more people… (abstract “The schemes herein are implemented on user devices equipped or coupled to wearable devices capable of collecting biometrics data from users[corresponds to two or more people], Such as heart rate, perspiration, and skin temperature data.”)
Chong and Zhang are analogous art because they are both directed to music recommendations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong to incorporate the teaching Zhang in order to include method or system for biometrics based music recommendation. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide an improve music recommendation system that “are relatively inflexible in that they generally do not take into account changing music preferences of users at different times, such as according to users moods and wellness” and instead provide music recommendation to end users based on music preference or mood as disclosed by Zhang (para [0002] “music recommendation systems and services are relatively inflexible in that they generally do not take into account changing music preferences of users at different times, such as according to users moods and wellness. Taking such factors into consideration can enhance recommendation choices and user experience.”).
Chong in view of Zhang does not teach an aggregate likeness index with respect to a current music track being played in the geographical location, 
wherein the determined aggregate likeness index is based at least in part on processing in the interpretation module all the biometric data received by the2 37651 .am2 one or more electrical biometric sensors from each one of the group of the one or more people in the geographical location; 
2I:\IBM\2874\37651\USM02132\2021-08-30 AA\37651.am5.docreceiving, by a recommendation module from the interpretation module, the determined aggregate likeness index, 
…
the electronic player device relating to the current music track being played based on the determined aggregate likeness index. 
Ingrassia teaches an aggregate likeness index with respect to a current music track being played in the geographical location, (Examiner interprets aggregate likeness as rating music track see para [0044] “for example, a user rating for each song (i.e., an indication of a degree of preference for the particular Song) as well as the user's preferences in terms of musical properties, such as song genres, rhythms, tempos, lyrics, instruments, and the like… For example, media player 204 can provide a graphical user interface (GUI) for manually editing the music preferences. In another embodiment, music preferences can be generated based on user interactions with Songs as they are being played. That is, as the user interacts with Songs played as a soundtrack, the music preferences can be automatically modified according to preferences revealed by the interactions. For example, in response to interactions such as selecting a song, repeating a song, turning up the Volume, etc., the music preferences can be updated to indicate that user 202 likes that song. In another example, in response to user inter actions such as skipping a song, turning down the Volume, etc., the music preferences can be updated to indicate that the user dislikes that song.”)
wherein the determined aggregate likeness index is based at least in part on processing in the interpretation module all the …data received by the2 37651 .am2 one or more …sensors from each one of the group of the one or more people in the geographical location; (para [0038] “Context can be observed explicitly by, for example, asking the user to describe or tag the situation, and implicitly, by collecting relevant sensor readings… A more practical and desirable context-aware system is one that can automatically suggest relevant tags based on location, time, activity, and other sensor values. Another important piece of context for music is the emotional State of the listener.”)
receiving, by a recommendation module from the interpretation module, the determined aggregate likeness index, (Examiner interprets aggregate likeness as rating music track see para [0037] “Personalization can be achieved by explicitly requesting user ratings and/or implicitly collecting purpose related observations (which can be a preferred approach when it is desired to be as transparent to the user as possible). For example, users can rate music tracks during listening and these ratings can be directly applicable for music recommendation. As another example, if a user previously liked a track in a given situation, the same track and other similar tracks can be expected to be good recommendations when the same user and situation are encountered the next time. Respectively, if the user disliked or skipped a track, artists like it should not be recommended again.”)
…
and providing an instruction from the recommendation module the electronic player device (para [0044] “For example, media player 204 can provide a graphical user interface (GUI) for manually editing the music preferences.”) relating to the current music track being played based on the determined aggregate likeness index. (Para [0041] “Data analysis (or reason for listening) module 104 can provide music content context-aware music recommendations, i.e., Suggestions of music to be listened in the user's current situation. The recommendations can be based upon given observations of the user, music content, and context features” also see para [0064] “The context filter can include a characterization of those song attributes predicted to be most likely to be found acceptable to the user in the intended context. The characterization can include those weighted attributes of media items, Such as songs, corresponding to the context. The weighted attributes can then be compared against metadata that can provide some estimation of the likelihood that a user will find a particular song acceptable for the intended context. The context filter can be used at 908 to recommend songs to be included in the context aware playlist by filtering songs included in a database of songs to determine those most likely to be found acceptable to the user during the intended context.”)
Chong, Zhang and Ingrassia are analogous art because they are all directed to music recommendations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong in view of Zhang to incorporate the teaching of Ingrassia in order to have a dynamic generation of contextual playlist. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved automated playlist generator when they are generated by knowledgeable human listeners and make the playlist more interesting and enjoyable as disclosed by Ingrassia (para [0004] “None of these conventional automated playlist generation mechanisms take into account the many human factors involved in making a playlist enjoyable and interesting. Playlists are more than just collections of media files. The juxtaposition of artists, styles, themes and mood may make the whole greater than the sum of its parts. As described above, conventional automated playlist generators typically generate playlists using simple criteria Such as acoustic similarity, random selection within a genre, alphabetical by title, and so on. These simple criteria tend to result in playlists that lack the interesting juxtapositions of songs, i.e., they lack the “human element' expected and desired by listeners. As such, playlists generated by conventional automated playlist generators tend to be less appealing and interesting than those generated by knowledgeable human listeners.”).

Regarding claim 15. 
Claim 15 is a system claim corresponding to method claim 1 and is rejected for the same reasons as given in the rejection of claim 1.

Regarding claim 2 
Chong in view of Zhang with Ingrassia teaches claim 1.
Ingrassia further teaches wherein the instruction comprises identifying a music track other than the current music track being played in the geographical location. (Para [0037] “For example, users can rate music tracks during listening and these ratings can be directly applicable for music recommendation. As another example, if a user previously liked a track in a given situation, the same track and other similar tracks can be expected to be good recommendations when the same user and situation are encountered the next time.” Also see para [0052] “For example, assume user 202 has configured a system setting to specify a preference for a happy mood. Assume further that it has been determined that user 202 is currently in a sad mood. In this situation, playlist engine 100 can be configured to generate a playlist that includes songs predefined as likely to induce a happy mood. Alternatively, playlist engine 100 can be configured to randomly change the genre of songs included in a playlist, and to determine whether the user's mood has changed in response.”)
Chong, Zhang and Ingrassia are analogous art because they are all directed to music recommendations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong in view of Zhang to incorporate the teaching of Ingrassia in order to have a dynamic generation of contextual playlist. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved automated playlist generator when they are generated by knowledgeable human listeners and make the playlist more interesting and enjoyable as disclosed by Ingrassia (para [0004] “None of these conventional automated playlist generation mechanisms take into account the many human factors involved in making a playlist enjoyable and interesting. Playlists are more than just collections of media files. The juxtaposition of artists, styles, themes and mood may make the whole greater than the sum of its parts. As described above, conventional automated playlist generators typically generate playlists using simple criteria Such as acoustic similarity, random selection within a genre, alphabetical by title, and so on. These simple criteria tend to result in playlists that lack the interesting juxtapositions of songs, i.e., they lack the “human element' expected and desired by listeners. As such, playlists generated by conventional automated playlist generators tend to be less appealing and interesting than those generated by knowledgeable human listeners.”).
Regarding claim 16
	Claim 16 is a system claim corresponding to method claim 2 and is rejected for the same reasons as given in the rejection of claim 2. 

Regarding claim 5
Chong in view of Zhang with Ingrassia teaches claim 1.
Chong further teaches wherein the biometric data comprises at least one of the group consisting of a physical characteristic, a physiological characteristic, a behavioral characteristic, and combinations thereof, of a user. (Para [0028] “There may be sensors that collect physical motion data, or biometric information or data, or both. Exemplary biometric information includes skin temperature, heart rate patterns, perspiration level, etc. The biometrics information of the users can be obtained based on the data collected from biometric sensors. Examples of biometric sensors include, but are not limited to, temperature sensor, heart rate sensor, Sweat Sensor, etc.”)


Regarding claim 6
Chong in view of Zhang with Ingrassia teaches claim 1.
Chong further teaches wherein the environmental data comprises at least one of the group consisting of location coordinates, data relating to weather conditions, visual data, audio data, ambient light, or ambient temperature, and combinations thereof. (Para [0037] “The situational model component includes: (1) a situational model specifying current locations[corresponds to location coordinates], time relation, motion status, active relationships, current activity” also the see para [0051] “The sensors 560 may include accelerometers, magnetometers, gyroscopes, pressure sensors, and/or a Global Positioning System (GPS) device as examples. The sensors 560 provide sensor data to the processor 520.”)

Regarding claim 8 (Currently Amended)
Chong in view of Zhang with Ingrassia teaches claim 1.
Ingrassia further teaches wherein determining the aggregate likeness index further comprises analyzing user data corresponding to each one of the group of two or more people, (para [0037] “For example, users[corresponds to group of two or more people] can rate music tracks during listening and these ratings can be directly applicable for music recommendation. As another example, if a user previously liked a track in a given situation, the same track and other similar tracks can be expected to be good recommendations when the same user and situation are encountered the next time. Respectively, if the user disliked or skipped a track, artists like it should not be recommended again.”)
 (para [0063] “In the described embodiment, user data can include user preferences in music, sport, art as well as, physical attributes such as age, gender, and demographic data as well as any other data deemed appropriate for aiding in characterizing the user”)
social-economic information, location information, (para [0049] “and if, the specifics of the context changes as indicated by sensor data, location data, user provided data, and so on. For example, if user 202 starts off the day by deciding to take a jog, then user 202 can request a playlist consistent with a jogging context.”) music preference information, (para [0044] “For example, media player 204 can provide a graphical user interface (GUI) for manually editing the music preferences. In another embodiment, music preferences can be generated based on user interactions with Songs as they are being played.” And also see para [0045] “For example, if a user frequently selects a particular song while playing a sport, the music preferences can be modified to store a positive association between the selected Song and the activity of playing the sport”) listening history, social media activity, and combinations thereof.
Chong, Zhang and Ingrassia are analogous art because they are all directed to music recommendations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong in view of Zhang to incorporate the teaching of Ingrassia in order to have a dynamic generation of contextual playlist. 
Ingrassia (para [0004] “None of these conventional automated playlist generation mechanisms take into account the many human factors involved in making a playlist enjoyable and interesting. Playlists are more than just collections of media files. The juxtaposition of artists, styles, themes and mood may make the whole greater than the sum of its parts. As described above, conventional automated playlist generators typically generate playlists using simple criteria Such as acoustic similarity, random selection within a genre, alphabetical by title, and so on. These simple criteria tend to result in playlists that lack the interesting juxtapositions of songs, i.e., they lack the “human element' expected and desired by listeners. As such, playlists generated by conventional automated playlist generators tend to be less appealing and interesting than those generated by knowledgeable human listeners.”).

Regarding claim 20
	Claim 20 is a system claim corresponding to method claim 8 and is rejected for the same reasons as given in the rejection of claim 8. 

Regarding claim 9
Chong in view of Zhang with Ingrassia teaches claim 2.
Chong further teaches wherein the recommendation of the other music track is based on at least one of the following: an overall mood in the geographical location (para [0035] “The mood classifier 108 may be implemented as a table of possible moods (or emotional states) that can be used to classify each of the songs or audio files. These moods could include happy, ecstatic, content, sad, depressed, nervous, angry, bored, tired, hyper, excited, grumpy, aggressive, etc.”) 
Ingrassia further teaches wherein the recommendation of the other music track is based on at least one of the following: …or the scene description corresponding to the geographical location. (Para [0055] “Using the “at the beach” column (I=1) as an example, assume that either explicitly or implicitly, analysis module 104 has determined that user 202 is currently or is planning on being “at the beach' (context="at the beach'). Once the context determination is complete, analysis module 104 can notify recommender module 106 of the result. Recommender module 106 can respond by querying data array 300 in order to determine appropriate music to be included in any playlist for “at the beach' using data encoded in column I=1.”)
Chong, Zhang and Ingrassia are analogous art because they are all directed to music recommendations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong in view of Zhang to incorporate the teaching of Ingrassia in order to have a dynamic generation of contextual playlist. 
Ingrassia (para [0004] “None of these conventional automated playlist generation mechanisms take into account the many human factors involved in making a playlist enjoyable and interesting. Playlists are more than just collections of media files. The juxtaposition of artists, styles, themes and mood may make the whole greater than the sum of its parts. As described above, conventional automated playlist generators typically generate playlists using simple criteria Such as acoustic similarity, random selection within a genre, alphabetical by title, and so on. These simple criteria tend to result in playlists that lack the interesting juxtapositions of songs, i.e., they lack the “human element' expected and desired by listeners. As such, playlists generated by conventional automated playlist generators tend to be less appealing and interesting than those generated by knowledgeable human listeners.”).

Regarding claim 10 (Currently Amended)
Chong teaches a computer-executed method for providing a music track for playing within a geographical location by an electronic player device, (abstract “A method implemented by a mobile device for music recommendation to a user of the mobile device”)
the method comprising: providing one or more electrical biometric sensors configured to sense biometric data (abstract “the method comprising acquiring one or more measurements from at least one biometric sensor to obtain biometric information of the user”) from each one …more people in a geographic location; (para [0037] “The situational model component includes: (1) a situational model specifying current locations, time relation, motion status, active relationships, current activity”)
providing an electrical environmental sensor for sensing environmental data corresponding to the geographical location; (para [0032] “By utilizing the sensor fusion platform 103, raw data collected from the motion and wearable sensors 101 and 102 can be inferred into various physical and wellness categories such as sitting, walking, running, driving, anxiety, stress, fatigue, etc.”)
receiving, by an interpretation module from the one or more electrical biometric sensors, (para [0029] “The biometric sensors may be embedded on the mobile device, or coupled wired or wirelessly to the mobile device through third-party wellness wearable devices… Body biometrics of the user may change when the user engages in different activities or enters different environments.”)
biometric data sensed by the one or more electrical biometric sensors from each one of the group of …or more people in the geographical location, (para [0037] “The situational model component includes: (1) a situational model specifying current locations, time relation, motion status, active relationships, current activity”)
the interpretation module residing in a recommendation engine and containing a processor having circuitry and logic that performs calculations and logic operations; (para [0046] “Mobile device 500 may comprise a processor 520 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 521, read only memory (ROM) 522, and random access memory (RAM) 523. The processor 520 may be implemented as one or more general purpose CPU chips, one or more cores (e.g., a multi-core processor), one or more application specific integrated circuits (ASICs) and/or one or more digital signal processors (DSPs).”)
receiving, by the interpretation module from the electrical environmental sensor, (para [0029] “The biometric sensors may be embedded on the mobile device, or coupled wired or wirelessly to the mobile device through third-party wellness wearable devices… Body biometrics of the user may change when the user engages in different activities or enters different environments.”) 
environmental data corresponding to the geographical location; (para [0037] “The situational model component includes: (1) a situational model specifying current locations, time relation, motion status, active relationships, current activity”)
analyzing, by the interpretation module, (para [0046] “Mobile device 500 may comprise a processor 520 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 521, read only memory (ROM) 522, and random access memory (RAM) 523.”)
the biometric data received by the one or more electrical biometric sensors from each one of the group of the …or more people in the geographical location (para [0029] “The biometric sensors may be embedded on the mobile device, or coupled wired or wirelessly to the mobile device through third-party wellness wearable devices… Body biometrics of the user may change when the user engages in different activities or enters different environments.”)
and the environmental data corresponding to the geographical location; (para [0037] “The situational model component includes: (1) a situational model specifying current locations, time relation, motion status, active relationships, current activity”) 4I:\IBM\2874\37651\USM02132\2021-08-30 AA\37651.am5.docdetermining by the interpretation module, (para [0046] “Mobile device 500 may comprise a processor 520 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 521, read only memory (ROM) 522, and random access memory (RAM) 523.”) based at least in part on the analyzed biometric data received by the one or more electrical biometric sensors from each one of the group of the… or more people in the geographical location (para [0041] “The method 200 starts in step 210, in which a music recommendation system (e.g., the system 100) may acquire one or more measurements to obtain motion and biometric data from sensing entities (e.g., the sensors 101 and 102 which may include motion sensors and biometric sensors). In step 220, the motion data and biometric information may be fed into the sensor fusion platform 103. In step 230, the system 100 may determine a vector of feature values and biometric feature values from various sources.”) and the environmental data, (Examiner notes that the sensor fusion platform 103 and the life index identifier 104 analyze the biometric data and environmental data see para [0033] “The sensor fusion platform 103 and the life index identifier 104 work together to accept sensor data from sensors 101 and 102 in a mobile device.” Also see para [0034] “By using the context awareness platform 105 to learn and understand music preferences of the user 110 in each physical and wellness category which is identifiable by the life index identifier 104,”)
…
wherein the recommendation module resides in the recommendation engine and contains a processor having circuitry and logic that performs calculations and logic operations; (para [0046] “The processor 520 may be implemented as one or more general purpose CPU chips, one or more cores (e.g., a multi-core processor), one or more application specific integrated circuits (ASICs) and/or one or more digital signal processors (DSPs).”)
…
wherein the electronic player device contains a processor having circuitry and logic that performs calculations and logic operations. (Para [0046] “Mobile device 500 may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 521, read only memory (ROM) 522, and random access memory (RAM) 523. The processor 520 may be implemented as one or more general purpose CPU chips, one or more cores (e.g., a multi-core processor), one or more application specific integrated circuits (ASICs) and/or one or more digital signal processors (DSPs).”)
Chong does not teach the method comprising: providing one or more electrical biometric sensors configured to sense biometric data from each one of a group of two or more people…
…
the group of [[one]] the two or more people…
…
the biometric data received by the one or more electrical biometric sensors from each one of the group of the two or more people
…
a current scene description for the geographical location, wherein a scene description refers to a categorization of a geographical location based upon a collection of location-based characteristics; 
…
receiving, by a recommendation module from the interpretation module, the scene description, 

providing, by the recommendation module to the electronic player device for playing digital music tracks in the geographical location, a music track based on the current scene description. 
Zhang teaches the method comprising: providing one or more electrical biometric sensors configured to sense biometric data from each one of a group of two or more people… (abstract “The schemes herein are implemented on user devices equipped or coupled to wearable devices capable of collecting biometrics data from users[corresponds to two or more people], Such as heart rate, perspiration, and skin temperature data.”)
…
the group of the two or more people… (abstract “The schemes herein are implemented on user devices equipped or coupled to wearable devices capable of collecting biometrics data from users[corresponds to two or more people], Such as heart rate, perspiration, and skin temperature data.”)
…
the biometric data received by the one or more electrical biometric sensors from each one of the group of the two or more people (abstract “The schemes herein are implemented on user devices equipped or coupled to wearable devices capable of collecting biometrics data from users[corresponds to two or more people], Such as heart rate, perspiration, and skin temperature data.”)
Chong and Zhang are analogous art because they are both directed to music recommendations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong to incorporate the teaching of Zhang in order to include method or system for biometrics based music recommendation. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide an improve music recommendation system that “are relatively inflexible in that they generally do not take into account changing music preferences of users at different times, such as according to users moods and wellness” and instead provide music recommendation to end users based on music preference or mood as disclosed by Zhang (para [0002] “music recommendation systems and services are relatively inflexible in that they generally do not take into account changing music preferences of users at different times, such as according to users moods and wellness. Taking such factors into consideration can enhance recommendation choices and user experience.”).
Chong in view of Zhang does not teach a current scene description for the geographical location, wherein a scene description refers to a categorization of a geographical location based upon a collection of location-based characteristics; 
…
receiving, by a recommendation module from the interpretation module, the scene description, 

providing, by the recommendation module to the electronic player device for playing digital music tracks in the geographical location, a music track based on the current scene description. 
Ingrassia teaches a current scene description for the geographical location, wherein a scene description refers to a categorization of a geographical location based upon a collection of location-based characteristics; (para [0049] “the playlist can nonetheless dynamically updated when, and if, the specifics of the context changes as indicated by sensor data, location data, user provided data, and so on. For example, if user 202 starts off the day by deciding to take a jog, then user 202 can request a playlist consistent with a jogging context. However, if during the jog, sensors F, provide data to data collector module 102 indicating that the jogging context has changed to a running context situation, then the playlist can be updated dynamically (and without any intervention by user 202) to a playlist consistent with the running context.”)
…
receiving, by a recommendation module from the interpretation module, the scene description, (para [0050] “Therefore, when user 202 is preparing to start an athletic activity, such as jogging, then sensors F in shoes 218 can signal playlist engine 100 to provide a suitable playlist of songs suitable for jogging. In some cases, playlist engine 100 can select a song stored in DML 208 having attributes aligned with the desired context. For example, when shoes 218 signal playlist engine 100 that user 202 is preparing to take a jog, then playlist engine 100 can generate a new playlist consistent with the context of jogging by querying database 208 and identifying those songs having attributes associated with jogging.”)
providing, by the recommendation module to the electronic player device for playing digital music tracks in the geographical location, a music track based on the current scene description. (para [0050] “Therefore, when user 202 is preparing to start an athletic activity, such as jogging, then sensors F in shoes 218 can signal playlist engine 100 to provide a suitable playlist of songs suitable for jogging. In some cases, playlist engine 100 can select a song stored in DML 208 having attributes aligned with the desired context. For example, when shoes 218 signal playlist engine 100 that user 202 is preparing to take a jog, then playlist engine 100 can generate a new playlist consistent with the context of jogging by querying database 208 and identifying those songs having attributes associated with jogging.”)
Chong, Zhang and Ingrassia are analogous art because they are all directed to music recommendations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong in view of Zhang to incorporate the teaching of Ingrassia in order to have a dynamic generation of contextual playlist. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved automated playlist generator when they are generated by knowledgeable human listeners and make the playlist more interesting and enjoyable as disclosed by Ingrassia (para [0004] “None of these conventional automated playlist generation mechanisms take into account the many human factors involved in making a playlist enjoyable and interesting. Playlists are more than just collections of media files. The juxtaposition of artists, styles, themes and mood may make the whole greater than the sum of its parts. As described above, conventional automated playlist generators typically generate playlists using simple criteria Such as acoustic similarity, random selection within a genre, alphabetical by title, and so on. These simple criteria tend to result in playlists that lack the interesting juxtapositions of songs, i.e., they lack the “human element' expected and desired by listeners. As such, playlists generated by conventional automated playlist generators tend to be less appealing and interesting than those generated by knowledgeable human listeners.”).
Regarding claim 12 (Currently Amended)
Chong in view of Zhang with Ingrassia teaches claim 10.
Chong further teaches wherein the biometric data comprises at least one of the group consisting of a physical characteristic, a physiological characteristic, a behavioral characteristic, and combinations thereof, of a user. (Para [0028] “There may be sensors that collect physical motion data, or biometric information or data, or both. Exemplary biometric information includes skin temperature, heart rate patterns, perspiration level, etc. The biometrics information of the users can be obtained based on the data collected from biometric sensors. Examples of biometric sensors include, but are not limited to, temperature sensor, heart rate sensor, Sweat Sensor, etc.”)
Regarding claim 13
Chong in view of Zhang with Ingrassia teaches claim 10.
Chong further teaches wherein the environmental data comprises at least one of the group consisting of location coordinates, data relating to weather conditions, visual data, audio data, ambient light, or ambient temperature, and combinations thereof.(Para [0037] “The situational model component includes: (1) a situational model specifying current locations, time relation, motion status, active relationships, current activity”)

Regarding claim 14 (Currently Amended)
Chong in view of Zhang with Ingrassia teaches claim 10.
Ingrassia further teaches wherein the location-based characteristics comprise at least one of the group consisting of geographical coordinates in the5 37651.am2 geographical location, (para [0039] “in addition to the user's physical and emotional state, the user's physical location can also play a role in providing the personalized context aware playlist. Outdoors location is precisely available with a built-in GPS receiver.”)
weather in the geographical location, ambient light in the geographical location, activity in the geographical location, activity of each one of the group of the two or more people in the geographical location, (para [0037] “For example, users can rate music tracks during listening and these ratings can be directly applicable for music recommendation. As another example, if a user previously liked a track in a given situation, the same track and other similar tracks can be expected to be good recommendations when the same user and situation are encountered the next time.) number of people in the group of the two or more people in the geographical location, presence of objects in the geographical location, and combinations thereof.
Chong, Zhang and Ingrassia are analogous art because they are all directed to music recommendations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong in view of Zhang to incorporate the teaching of Ingrassia in order to have a dynamic generation of contextual playlist. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved automated playlist generator when they are Ingrassia (para [0004] “None of these conventional automated playlist generation mechanisms take into account the many human factors involved in making a playlist enjoyable and interesting. Playlists are more than just collections of media files. The juxtaposition of artists, styles, themes and mood may make the whole greater than the sum of its parts. As described above, conventional automated playlist generators typically generate playlists using simple criteria Such as acoustic similarity, random selection within a genre, alphabetical by title, and so on. These simple criteria tend to result in playlists that lack the interesting juxtapositions of songs, i.e., they lack the “human element' expected and desired by listeners. As such, playlists generated by conventional automated playlist generators tend to be less appealing and interesting than those generated by knowledgeable human listeners.”).

Regarding claim 21(Currently Amended)
Chong in view of Zhang with Ingrassia teaches claim 1.  
Chong further teaches biometric data… (para [0041] “The method 200 starts in step 210, in which a music recommendation system (e.g., the system 100) may acquire one or more measurements to obtain motion and biometric data from sensing entities (e.g., the sensors 101 and 102 which may include motion sensors and biometric sensors). In step 220, the motion data and biometric information”)
Ingrassia further teaches wherein determining the aggregate likeness index comprises comparing the …data and the environmental data to values saved (para [0057] “In addition to filtering a database for songs that match a particular context profile, a reverse filtering operation can also be performed in order to determine those context(s) of use for which a particular song is most appropriate… For example, as shown in FIG. 5, song 502 having an unclassified context with regards to user 202 can be analyzed by media analysis module 222 for associated metadata 504 that can be represented by metadata vector M={metrics,}. Metadata 504 (or more specifically metadata vector M) can then be “reverse' filtered by filter module 506 as part of media analysis module 104 by comparing to context space 400 where a context, or contexts, can be assigned to Song 502 based upon how closely metadata 504 matches each context representation.”) in at least one of a group consisting of memory, tables, cache, and combinations thereof. (Examiner notes that the metadata are saved in memory see para [0068] “The media player 1200 stores media data pertaining to media items in a file system 1204 and a cache 1206. The file system 1204 is, typically, a storage disk or a plurality of disks. The file system 1204 typically provides high capacity storage capability for the media player 1200. However, since the access time to the file system 1204 is relatively slow, the media player 1200 can also include a cache 1206. The cache 1206 is, for example, Random-Access Memory (RAM) provided by semiconductor memory.”)
Chong, Zhang and Ingrassia are analogous art because they are all directed to music recommendations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong in view of Zhang to Ingrassia in order to have a dynamic generation of contextual playlist. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved automated playlist generator when they are generated by knowledgeable human listeners and make the playlist more interesting and enjoyable as disclosed by Ingrassia (para [0004] “None of these conventional automated playlist generation mechanisms take into account the many human factors involved in making a playlist enjoyable and interesting. Playlists are more than just collections of media files. The juxtaposition of artists, styles, themes and mood may make the whole greater than the sum of its parts. As described above, conventional automated playlist generators typically generate playlists using simple criteria Such as acoustic similarity, random selection within a genre, alphabetical by title, and so on. These simple criteria tend to result in playlists that lack the interesting juxtapositions of songs, i.e., they lack the “human element' expected and desired by listeners. As such, playlists generated by conventional automated playlist generators tend to be less appealing and interesting than those generated by knowledgeable human listeners.”)
Regarding claim 23
Claim 23 is a system claim corresponding to method claim 21 and is rejected for the same reasons as given in the rejection of claim 21.

Regarding claim 22 (Currently Amended)
Chong in view of Ingrassia teaches claim 1.  
Chong further teaches wherein the one or more electrical biometric sensors comprise at least one of the group consisting of a pressure sensor, a motion sensor, (para [0030] “Similarly, physical motion of the users can be obtained based on the data collected from motion sensors. Examples of motion sensors include, but are not limited to, accelerometers, gyroscopes, pressure sensors, etc. The motion sensors may be embedded on the mobile device, or be coupled to the mobile device wired or wirelessly.”)
a pulse rate sensor, a temperature sensor, (para [0028] “The biometrics information of the users can be obtained based on the data collected from biometric sensors. Examples of biometric sensors include, but are not limited to, temperature sensor, heart rate sensor, SWeat Sensor, etc.”) a microphone, a camera, and combinations thereof; 
and the electrical environmental sensor comprises at least one of a group consisting of a global positioning system, (para [0051] “The sensors 560 may include accelerometers, magnetometers, gyroscopes, pressure sensors, and/ or a Global Positioning System (GPS) device as examples. The sensors 560 provide sensor data to the processor 520.”) a weather collection system, a camera, a microphone, a photosensor, a temperature sensor, and combinations thereof.  

Regarding claim 24
	Claim 24 is a system claim corresponding to method claim 22 and is rejected for the same reasons as given in the rejection of claim 22. 

Claims 7, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 2016/0371372 A1) in view of Ingrassia et al. (US 2011/0295843 A1) in view of Zhang et al. (US 2015/0186780 A1) and further in view of GARTEN et al. (US 2015/0297109 A1). 
Regarding claim 7 
Chong in view of Ingrassia with Zhang teaches claim 1.
Chong further teaches …and having a processor having circuitry and logic that performs calculations and logic operations, (para [0046] “Mobile device 500 may comprise a processor 520 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 521, read only memory (ROM) 522, and random access memory (RAM) 523. The processor 520 may be implemented as one or more general purpose CPU chips, one or more cores (e.g., a multi-core processor), one or more application specific integrated circuits (ASICs) and/or one or more digital signal processors (DSPs).”)
Chong in view of Ingrassia does not teach wherein determining the aggregate likeness index comprises analyzing the biometric data and the environmental data to output a prediction of the aggregate likeness index based on one or more learning3 37651.am2 models created by a training module residing in the recommendation engine
…
wherein the training module analyzes training data to create the one or more learning models.
GARTEN teaches wherein determining the aggregate likeness index comprises analyzing the biometric data and the environmental data to output a prediction of the aggregate likeness index (para [0184] “Phil listens to his music while wearing an EEG tracking device which actively scans his brainwave patterns while he listens. (INPUT) As the tracks play, Phil's brainwave scanner detects his emotional states for each song (INPUT)… [0186] An algorithm residing either in Phil's mobile device or located in the cloud detects when Phil has a positive emotional response to a song (INPUT PROCESS)… [0187] The song is automatically tagged as one of Phil's favourites (PROCESS)”) based on one or more learning3 37651.am2 models created by a training module residing in the recommendation engine (claim 1 “…a machine learning engine to transform the set of sonic features, the set of biological features, the set of metadata, and the set of user attributes into, for each epoch of music, a set of categories that the respective epoch belongs to using one or more predictive models to predict a user reaction of music; and (d) a music recommendation engine configured to provide at least one music recommendation based on the set of labels or classes.”)
…
wherein the training module analyzes training data to create the one or more learning models. (Para [0071] “This invention also may add EEG data of the user as additional training data to songs that have been labelled by the user as evoking a particular emotion, through the user self-reporting the emotion either through the above questions, or by tagging a song manually.”)
Chong, Zhang, Ingrassia and GARTEN are analogous art because they are all directed to recommending music. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong in view of Ingrassia with Zhang to incorporate the teaching of GARTEN in order to have a system that recommends a particular song associated with the same emotion presently being experienced by the user. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide an electroencephalogram (EEG) that detects electrical activity in the brain to recommends music based on current emotional state of the user and desired state of the user as recognized by GARTEN (para [0005]).
Regarding claim 11
	Claim 11 is a system claim corresponding to method claim 7 and is rejected for the same reasons as given in the rejection of claim 11. 
Regarding claim 19 (Currently Amended)
Chong in view of Ingrassia teaches claim 15.
Chong in view of Ingrassia does not teach wherein the recommendation engine further comprises a training module containing a training processor having circuitry and logic, the training module having non-transitory, computer readable memory containing programming instructions that when executed are configured to cause the training processor to analyze training data to create one or more learning modules, and wherein determining the determined aggregate likeness index comprises programming instructions when executed by the interpretation processor device are configured to 
GARTEN teaches wherein the recommendation engine further comprises a training module containing a training processor having circuitry and logic, (para [0006] “The system may have at least one processor configured to provide: a music processor to segment the music data into a plurality of time epochs of music, each epoch of music linked to a time stamp;”)
the training module having non-transitory, computer readable memory containing programming instructions that when executed are configured to cause the training processor to analyze training data to create one or more learning modules, (claim 1 “An intelligent music system comprising: (a) at least one bio-signal sensor configured to capture bio-signal sensor data from at least one user; (b) an input receiver configured to receive music data and the bio-signal sensor data, the music data and the bio signal sensor data being temporally defined such that the music data corresponds temporally to at least a portion of the bio-signal sensor data; (c) at least one processor configured to provide: (i) a music processor to segment the music data into a plurality of time epochs of music, each epoch of music linked to a time stamp;”)
 and wherein the programming instructions that when executed by the interpretation processing device are configured to cause the interpretation processing device to determine the determined aggregate likeness index (Para [0188] “After the song is tagged, the algorithm searches for similar songs based on online metadata (PROCESS)… para [0189] The algorithm suggests additional songs that Phil can purchase based on his positive mental states”)
comprises programming instructions when executed by the interpretation processor device are configured to cause the interpretation processor device to analyze the biometric data (para [0058] “Collected and analyzed data may be used to build a user profile that is specific to a user. The user profile data may be analyzed. Such as by machine learning algorithms, either individually or in the aggregate to function as a BCI, or to improve the algorithms used in the analysis.”)
and the environmental data to output a prediction of the determined aggregate likeness index (Para [0188] “After the song is tagged, the algorithm searches for similar songs based on online metadata (PROCESS)… para [0189] The algorithm suggests additional songs that Phil can purchase based on his positive mental states”) based on the one or more learning models. (Para [0058] “Collected and analyzed data may be used to build a user profile that is specific to a user. The user profile data may be analyzed. Such as by machine learning algorithms, either individually or in the aggregate to function as a BCI, or to improve the algorithms used in the analysis.”)
Chong, Ingrassia and GARTEN are analogous art because they are all directed to recommending music. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong in view of Ingrassia to incorporate the teaching of GARTEN in order to have a system that recommends a 
One of ordinary skill in the art would have been motivated to make this modification in order to provide an electroencephalogram (EEG) that detects electrical activity in the brain to recommends music based on current emotional state of the user and desired state of the user as disclosed by GARTEN (para [0005] “In accordance with an aspect of the embodiments described herein, a system is provided with a database that is built of a user's EEG response to specific musical pieces. Combined with other information such as the user's music selections, personality questions, and demographic information, a list of Songs can be recommended. The Songs the system recommends may be based on the current emotional state of the user and the desired state of the user. In addition users can over-ride the predictions of the system helping improve its prediction algorithms.”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.M./Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126